Case 6:20-cv-00313-RBD-EJK Document 30 Filed 08/19/20 Page 1 of 2 PageID 129



                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

ANNETTE ELDRIDGE, individually and on             Case No.: 6:20-cv-00313-RBD-EJK
behalf of all others similarly situated,
         Plaintiff,                               Judge: Hon. Roy B. Dalton, Jr.
v.
                                                  NOTICE OF VOLUNTARY DISMISSAL
AMERICAN FREIGHT, LLC,                            PURSUANT TO FED. R. CIV. P. 41

         Defendant.



        Plaintiff Annette Eldridge hereby dismisses the above-entitled action against defendant

American Freight, LLC without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i).

Date: August 19, 2020                       HEDIN HALL LLP
                                            By:    /s/ Frank S. Hedin         .
                                                       Frank S. Hedin

                                            FRANK S. HEDIN (Bar No. 109698)
                                            HEDIN HALL LLP
                                            1395 Brickell Avenue, Suite 1140
                                            Miami, Florida 33131
                                            Telephone: (305) 357-2107
                                            Facsimile: (305) 200-8801
                                            Email: fhedin@hedinhall.com

                                            SCOTT A. BURSOR (Bar No. 68362)
                                            BURSOR & FISHER, P.A.
                                            2665 S. Bayshore Dr., Suite 220
                                            Miami, Florida 33133
                                            Telephone: (305) 330-5512
                                            Email: scott@bursor.com
                                            Counsel for Plaintiff and the Putative Class




     NOTICE OF VOLUNTARY DISMISSAL                          Case No.: 6:20-cv-00313-RBD-EJK
Case 6:20-cv-00313-RBD-EJK Document 30 Filed 08/19/20 Page 2 of 2 PageID 130




                               CERTIFICATE OF SERVICE

       I, Frank S. Hedin, hereby certify that on August 19, 2020, I electronically transmitted the
foregoing to the following via the Court’s CM/ECF filing system to all counsel of record.

Date: August 19, 2020                               HEDIN HALL LLP

                                             By:     /s/ Frank S. Hedin         .
                                                         Frank S. Hedin
                                             Frank S. Hedin
                                             HEDIN HALL LLP
                                             1395 Brickell Ave, Ste 1140
                                             Miami, Florida 33131
                                             Telephone: + 1 (305) 357-2107
                                             Facsimile: + 1 (305) 200-8801
                                             Email: fhedin@hedinhall.com
                                             Counsel for Plaintiff and the Putative Class




 NOTICE OF VOLUNTARY DISMISSAL                              Case No.: 6:20-cv-00313-RBD-EJK
